Exhibit 10.25


AMENDED EMPLOYEE EMPLOYMENT AGREEMENT

This amended employee employment agreement (the “Amended Employment Agreement”)
is made as of the 6th day of June, 2001, between THERAGENICS CORPORATION, a
Delaware Corporation (the “Company”) and TRACY M. CULVER (the “Employee”).


INTRODUCTION

The Company and the Employee are parties to that certain employment agreement
dated February 2, 2001 (the “Employment Agreement”). The parties now desire to
substitute the following Amended Employment Agreement for the Employment
Agreement in its entirety:

NOW THEREFORE, the parties agree as follows:


1.    DEFINITIONS

(a)     “Affiliate” means any person, firm, corporation, partnership,
association or entity that, directly or indirectly or through one or more
intermediaries, controls, is controlled by or is under common control with the
Company.

(b)     “Applicable Period” means the period of the Employee’s employment
hereunder and for two (2) years after termination of her employment with the
Company.

(c)     “Area” means the United States.

(d)     “Board of Directors” means the Board of Directors of the Company

(e)     “Business of the Company” means any business that involves the
manufacture, production, sale, marketing, promotion, exploitation, development
and distribution of palladium-103 or temporary or permanently implantable
devices for use in the treatment of cancer, restenosis or macular degeneration.

(f)     “Cause” means the occurrence of any of the following events: (i) willful
and continued failure (other than such failure resulting from her incapacity
during physical or mental illness) by the Employee to substantially perform her
duties with the Company or an Affiliate; (ii) conduct by the Employee that
amounts to willful misconduct or gross negligence; (iii) any act by the Employee
of fraud, misappropriation, dishonesty or embezzlement against the Company or an
Affiliate; (iv) commission by the Employee of a felony or any other crime
involving dishonesty; (v) illegal use by the Employee of alcohol or drugs; or
(vi) a material breach of the Agreement by the Employee.

(g)     “Change in Control” means

(1)     the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of voting securities
of the corporation where such acquisition causes such person to own thirty-five
percent (35%) or more of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Subsection (1), the following acquisitions shall not be
deemed to result in a Change of Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or (iv) any acquisition by any
corporation pursuant to a transaction that complies with clauses (i), (ii) and
(iii) of Subsection (3) below; and provided, further, that if any Person’s
beneficial ownership of the Outstanding Company Voting Securities reaches or
exceeds thirty-five percent (35%) as a result of a transaction described in
clause (i) or (ii) above, and such Person subsequently acquires beneficial
ownership of additional voting securities of the Company, such subsequent
acquisition shall be treated as an acquisition that causes such Person to own
thirty-five percent (35%) or more of the Outstanding Company Voting Securities;
or

(2)     individuals who as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or

(3)     the approval by the shareholders of the Company of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Company (“Business Combination”) or, if consummation of
such Business Combination is subject, at the time of such approval by
shareholders, to the consent of any government or governmental agency, the
obtaining of such consent (either explicitly or implicitly by consummation);
excluding, however, such a Business Combination pursuant to which (i) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Voting
Securities, (ii) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, thirty-five percent
(35%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the Board of Directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

(4)     approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, no Change of Control shall be deemed to have
occurred for purposes of this Agreement by reason of any actions or events in
which the Employee participates in a capacity other than in her capacity as
Employee.

(h)     “Company Invention” means any Invention which is conceived by the
Employee alone or in a joint effort with others during the period of the
Employee’s employment hereunder which (i) may be reasonably expected to be used
in a product of the Company, or a product similar to a Company product, (ii)
results from work that the Employee has been assigned as part of her duties as
an employee of the Company, (iii) is in an area of technology which is the same
or substantially related to the areas of technology with which the Employee is
involved in the performance of her duties as an employee of the Company, or (iv)
is useful, or which the Employee reasonably expects may be useful, in any
manufacturing or product design process of the Company.

(i)     “Competing Business” means any person, firm, corporation, joint venture
or other business entity which is engaged in the Business of the Company (or any
aspect thereof) within the Area.

(j)     “Confidential Information” means data and information relating to the
business of the Company (which does not rise to the status of a Trade Secret)
which is or has been disclosed to the Employee or of which the Employee became
aware as a consequence of or through her relationship to the Company and which
has value to the Company and is not generally known to its competitors.
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Company (except where such public
disclosure has been made by the Employee without authorization) or that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means. The provisions in this Agreement restricting
the use of Confidential Information shall survive for a period of two (2) years
following termination of this Agreement.

(k)     “Disability” means the inability of the Employee to perform any of her
duties hereunder due to a physical, mental, or emotional impairment, as
determined by an independent qualified physician (who may be engaged by the
Company), for a ninety (90) consecutive day period or for an aggregate of one
hundred eighty (180) days during any three hundred sixty-five (365) day period.

(l)     “Good Reason” means the occurrence of any of the following events which
is not corrected by the Company within thirty (30) days after the Employee’s
written notice to the Company of the same: (i) the nature of the Employee’s
duties or the scope of her responsibilities are materially modified without the
Employee’s written consent, (ii) the Employee is required to report to a
different position without the Employee’s written consent, (iii) the Company
changes the location of the Employee’s place of employment to more than fifty
(50) miles from its present location, or (iv) a material breach of this
Agreement by the Company.

(m)     “Invention” means any discovery, whether or not patentable, including,
but not limited to, any useful process, method, formula, technique, machine,
manufacture, composition of matter, algorithm or computer program, as well as
improvements thereto, which is new or which the Employee has a reasonable basis
to believe may be new.

(n)     “Public Offering” means the offering or sale by the Company of equity
securities pursuant to a registration statement filed in accordance with the
Securities Act of 1933, as amended, or any comparable law then in effect, and
the effective date of any such Public Offering shall be the first day on which
the securities covered thereby may lawfully be offered and sold pursuant to such
registration statement.

(o)     “Termination Date” means the date which corresponds to the first to
occur of (i) the death or Disability of the Employee, (ii) the last day of the
Term as provided in Section 4(a) below or (iii) the date set forth in a notice
given pursuant to Section 4(b) below.

(p)     “Trade Secrets” means information including, but not limited to,
technical or nontechnical data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans or lists of actual or potential customers or suppliers
which (i) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and (ii) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy. The provisions in this Agreement restricting the use of Trade Secrets
shall survive termination of this Agreement for so long as is permitted by the
Georgia Trade Secrets Act of 1990, O.C.G.A. §§ 10-1-760-10-1-767.

(q)     “Work” means a copyrightable work of authorship, including without
limitation, any technical descriptions for products, user’s guides,
illustrations, advertising materials, computer programs (including the contents
of read only memories) and any contribution to such materials.


2.     TERMS AND CONDITIONS OF EMPLOYMENT.

(a)     Employment. The Company hereby employs the Employee as its General
Counsel and the Employee accepts such employment with the Company in such
capacity. The Employee shall report to the Chief Executive Officer and Executive
Vice President of the Company and shall have such authority and responsibilities
and perform such duties as shall reasonably be assigned to the Employee from
time to time by the Chief Executive Officer and Executive Vice President of the
Company.

(b)     Exclusivity. Throughout the Employee’s employment hereunder, the
Employee shall devote substantially all the Employee’s time, energy and skill
during regular business hours to the performance of the duties of the Employee’s
employment (vacations and reasonable absences due to illness excepted), shall
faithfully and industriously perform such duties, and shall diligently follow
and implement all management policies and decisions of the Company.


3.     COMPENSATION.

(a)     Base Salary. In consideration for the Employee’s services hereunder, the
Company shall pay to the Employee an annual base salary in the amount of
$130,000 initially. The Employee’s annual base salary shall be reviewed at least
annually by the Company, and the Company may increase the Employee’s annual base
salary from time to time. The Company shall pay annual base salary in accordance
with the normal payroll payment practices of the Company and subject to such
deductions and withholdings as law or policies of the Company, from time to time
in effect, require.

(b)     Bonus. In addition to the annual base salary payable under Section 3(a)
hereof, the Employee shall be entitled to discretionary annual bonuses. The
maximum annual bonus shall be equal to 20% of the Employee’s annual base salary.
The actual amount of bonus paid annually will be determined by the Chief
Executive Officer of the Company based on her respective evaluation of the
Employee’s performance. However, in the event that the Company adopts a bonus
program that applies to a category of employees which includes Employee, such
program will apply for the Employee, in lieu of, and notwithstanding the
provisions of this Subsection (b).

(c)     Stock Based Compensation. Stock options or other stock-based
compensation will be recommended for the Employee at the discretion of the Chief
Executive Officer and awarded to the Employee at the discretion of the Board of
Directors, or a committee thereof, and pursuant to the Company’s stock incentive
plan.

(d)     Vacation. The Employee shall be entitled to vacation in accordance with
Company policy, but in any event the Employee shall be entitled to no less than
two weeks of vacation per year. Vacation shall be taken at times mutually
convenient to the Company and the Employee.

(e)     Memberships. The Company will reimburse the Employee for one
professional membership which has a business related purpose and is approved by
the Company.

(f)     Licenses. The Company will reimburse the Employee for the costs
associated with keeping in full force the professional licenses she possessed
prior to this contract, provided that the licenses have a business-related
purpose. This benefit shall include two (2) trips per year to attend
professional meetings necessary for maintaining the licenses and credentials.

(g)     Financial, Tax and Estate Planning. The Company will reimburse the
Employee for the cost of personal financial, tax, and estate planning and
services in an amount not to exceed $1000 per year from the date hereof.

(h)     Annual Physical. The Company will pay the expenses associated with an
annual physical examination for the Employee.

(i)     Life Insurance. During the term of this Agreement, the Company will
provide the Employee with term life insurance coverage in accordance with its
group term life insurance program. Subject to the availability of supplemental
coverage under the terms of the Company’s program, the Company will reimburse
the Employee for the cost of premiums under its group term life insurance
program for additional optional coverage up to the lesser of an additional
$200,000 death benefit or an aggregate death benefit up to $450,000.

(j)     Expenses. The Employee shall be entitled to be reimbursed in accordance
with the policies of the Company, as adopted and amended from time to time, for
all reasonable and necessary expenses incurred by the Employee in connection
with the performance of the Employee’s duties of employment hereunder; provided,
however, the Employee shall, as a condition of such reimbursement, submit
verification of the nature and amount of such expenses in accordance with the
reimbursement policies from time to time adopted by the Company.

(k)     Benefits. In addition to the benefits payable to the Employee
specifically described herein, the Employee shall be entitled to such benefits
as generally may be made available to Employees of the Company from time to
time; provided, however, that nothing contained herein shall require the
establishment or continuation of any particular plan or program.

4.     Term, Termination and Termination Payments.

(a)     Term. The term of this Agreement (the “Term”) shall commence as of the
date of this Agreement (the “Commencement Date”) and shall expire on the third
(3rd) anniversary of the Commencement Date with automatic extensions for
successive additional one-year terms, as provided herein. Ninety (90) days
before the end of the second (2nd) year and ninety (90) days before the end of
each year thereafter, the Agreement is extended for an additional one year
period unless either party gives prior notice of termination. In the event prior
notice of termination is given, this Agreement shall terminate at the end of the
remaining Term then in effect.

(b)     Termination. This Agreement and the Employee’s employment by the Company
hereunder may only be terminated before expiration of the Term (i) by mutual
agreement of the Employee and the Company; (ii) by the Employee with Good Reason
upon not less than two (2) weeks written prior notice to the Company; (iii) by
the Employee without Good Reason upon not less than thirty (30) days written
prior notice to the Company (iv) by the Company without Cause; (v) by the
Company for Cause, or (vi) by the Company or the Employee due to the Disability
of the Employee. This Agreement shall also terminate immediately upon the death
of the Employee. Notice of termination by either the Company or the Employee
shall be given in writing and shall specify the basis for termination and the
effective date of termination.

(c)     Effect of Termination. Upon termination of this Agreement and the
Employee’s employment hereunder, the Company shall have no further obligation to
the Employee or the Employee’s estate with respect to this Agreement, except for
payment of salary and bonus amounts, if any, accrued pursuant to Section 3(a) or
3(b) hereof and unpaid at the Termination Date, and termination payments, if
any, set forth in Section 4(e) or 4(f) hereof, as applicable, subject to the
provisions of Section 11 hereof. Neither Section 4(e) nor 4(f) applies to a
termination due to the Employee’s Disability or death. Nothing contained herein
shall limit or impinge any other rights or remedies of the Company or the
Employee under any other agreement or plan to which the Employee is a party or
of which the Employee is a beneficiary.

(d)     Survival. The covenants of the Employee in Sections 5, 6, 7, 8 and 9
hereof shall survive the termination of this Agreement and the Employee’s
employment hereunder and shall not be extinguished thereby.

(e)     Certain Terminations not in Connection with a Change in Control. Upon
termination of the Employee’s employment by the Company without Cause or by the
Employee for Good Reason, the Company shall be obligated to pay the Employee her
annual base salary at the time of termination of employment for one (1) year
after termination of employment. Payments made under this Section 4(e) shall be
paid as a salary continuation.

(f)     Certain Terminations in Connection with a Change in Control. If, within
ninety (90) days preceding or within one year following a Change in Control,
either the Company terminates the Employee’s employment without Cause or the
Employee terminates her Employment for any reason before notification by the
Company to the Employee that the Employee’s Employment will be terminated for
Cause, the Company shall be obligated to pay the Employee an amount equal to
whichever of the following results in the Employee receiving a larger after-tax
amount: (i) two (2) times the Employee’s annual base salary at the time of
termination of employment or (ii) if less than two times the Employee’s annual
base salary at the time of termination of employment, then the largest amount
that could be paid to the Employee, which will not result in a nondeductible
“parachute payment” under Section 280G of the Internal Revenue Code. Such amount
shall be paid to the Employee ratably over two (2) years following termination.

(g)     Notwithstanding any other provision hereof, the Company’s obligation to
pay the severance benefit set forth in Section 4(e) or 4(f), if applicable, will
be contingent upon the Employee executing and providing to the Company (and not
revoking within the revocation period, if any, provided pursuant to the
applicable release agreement) the form of release agreement attached hereto as
Exhibit A, Exhibit B, or Exhibit C, whichever is determined by the Company to be
appropriate. The Employee shall execute the release within such period as is
provided for in the applicable release agreement, following the Company’s
provision of such release agreement to the Employee in connection with the
Employee’s termination of employment.


5.     AGREEMENT NOT TO COMPETE AND NOT TO SOLICIT CUSTOMERS.

(a)     Agreement Not to Compete. The Employee agrees that commencing on the
Commencement Date and continuing through the Applicable Period, she will not
(except on behalf of or with the prior written consent of the Company, which
consent may be withheld in Company’s sole discretion), within the Area, either
directly or indirectly, on the Employee’s own behalf, or in the service of or on
behalf of others, engage in or provide services of a similar type or nature as
she performs for the Company to any Competing Business. For purposes of this
Section 5, the Employee acknowledges and agrees that the Business of the Company
is conducted in the Area.

(b)     Agreement Not to Solicit Customers. The Employee agrees that commencing
on the Commencement Date and continuing through the Applicable Period, she will
not, either directly or indirectly, on the Employee’s own behalf or in the
service of or on behalf of others, solicit or divert, or attempt to solicit or
divert, to a Competing Business, any individual or entity which was an actual or
actively sought prospective client or customer of the Company and with whom the
Employee had material contact during the Employee’s last two (2) years of
employment with the Company or about whom the Employee acquired Confidential
Information during the Employee’s last two (2) years of employment with the
Company.


6.     AGREEMENT NOT TO SOLICIT EMPLOYEES.

The Employee agrees that commencing on the Commencement Date and continuing
through the Applicable Period, she will not, either directly or indirectly, on
the Employee’s own behalf or in the service of or on behalf of others, solicit,
divert or hire, or attempt to solicit, divert or hire, to any Competing Business
in the Area any person employed by the Company or an Affiliate with whom she has
had material contact during her employment, whether or not such employee is a
full-time employee or a temporary employee of the Company or an Affiliate and
whether or not such employment is pursuant to written agreement and whether or
not such employment is for a determined period or is at will.


7.     OWNERSHIP AND PROTECTION OF PROPRIETARY INFORMATION.

(a)     Confidentiality. All Confidential Information and Trade Secrets and all
physical embodiments thereof received or developed by the Employee while
employed by the Company are confidential to and are and will remain the sole and
exclusive property of the Company. Except to the extent necessary to perform the
duties assigned to her by the Company, the Employee will hold such Confidential
Information and Trade Secrets in trust and strictest confidence, and will not
use, reproduce, distribute, disclose or otherwise disseminate the Confidential
Information and Trade Secrets or any physical embodiments thereof and may in no
event take any action causing or fail to take the action necessary in order to
prevent, any Confidential Information and Trade Secrets disclosed to or
developed by the Employee to lose its character or cease to qualify as
Confidential Information or Trade Secrets.

(b)     Return of Company Property. Upon request by the Company, and in any
event upon termination of the employment of the Employee with the Company for
any reason, as a prior condition to receiving any final compensation hereunder
(including payments pursuant to Section 4(e) or 4(f) hereof), the Employee will
promptly deliver to the Company all property belonging to the Company,
including, without limitation, all Confidential Information and Trade Secrets
(and all embodiments thereof) then in the Employee’s custody, control or
possession.

(c)     Survival. The covenants of confidentiality set forth herein will apply
on and after the date hereof to any Confidential Information and Trade Secrets
disclosed by the Company or developed by the Employee prior to or after the date
hereof. The covenants restricting the use of Confidential Information will
continue and be maintained by the Employee for a period of two years following
the termination of this Agreement. The covenants restricting the use of Trade
Secrets will continue and be maintained by the Employee following termination of
this Agreement for so long as permitted by the Georgia Trade Secrets Act of
1990, O.C.G.A. § 10-1-760, et seq.


8.     INVENTIONS.

(a)     Company Inventions. The Employee agrees that all Company Inventions
conceived or first reduced to practice by the Employee during the Term of this
Agreement, and all patent rights and copyrights to such Company Inventions shall
become and remain the property of the Company, and the Employee hereby
irrevocably assigns to the Company all of his rights to all Company Inventions.
If the Employee conceives an Invention during the Term of this Agreement for
which there is a reasonable basis to believe that the conceived Invention is a
Company Invention, the Employee shall promptly provide a written description of
the conceived Invention to the Company adequate to allow evaluation thereof for
a determination by the Company as to whether the Invention is a Company
Invention. Notwithstanding the foregoing, the provisions of this Section 8(a)
shall not apply to any Invention that the Employee may develop without using the
Company’s equipment, supplies, facilities, or trade secret information, except
for any Inventions that either (i) relate at the time of conception or reduction
to practice of the Invention to the Business of the Company, or to actual or
demonstrably anticipated research or development of the Company; or (ii) result
from any work performed by the Employee for the Company. 

(b)     Prior Inventions. If prior to the Commencement Date the Employee
conceived any Invention or acquired any ownership interest in any Invention
which (i) is the property of the Employee, or of which the Employee is a joint
owner with another person or entity, (ii) is not described in any issued patent
as of the Commencement Date, and (iii) would be a Company Invention if such
Invention were made during the Term of this Agreement, then (A) with respect to
any such Invention described in Exhibit D attached hereto, the Employee hereby
agrees that such written description (but no rights to the Invention) is and
shall remain the property of the Company and (B) with respect to any such
Invention not described in Exhibit D attached hereto, the Employee hereby grants
to the Company a nonexclusive, paid up, royalty-free license to use and practice
such Invention, including a license under all patents to issue in any country
which pertain to such Invention. 

(c)     Prior Patents. The Employee represents to the Company that the Employee
owns no patents or copyrights, individually or jointly with others, except those
described in Exhibit D attached hereto.

(d)     Patent Applications. The Employee agrees that should the Company elect
to file an application for patent protection, either in the United States or in
any foreign country, on a Company Invention of which the Employee was an
inventor, the Employee will execute all necessary truthful papers, including
formal assignments to the Company relating to such patent applications. The
Employee further agrees to cooperate with any attorneys or other persons
designated by the Company by explaining the nature of any Company Invention for
which the Company elects to file an application for patent protection, reviewing
applications and other papers and providing any other cooperation reasonably
required for orderly prosecution of such patent applications. Provided, however,
that if the Employee is required to provide such assistance after she has left
employment with the Company, the Company shall pay the Employee an hourly rate
for her assistance, which shall be determined by converting the Employee’s then
current annual salary into an hourly rate of pay.  The Company shall be
responsible for all expenses incurred for the preparation and prosecution of all
patent applications on Company Inventions filed by the Company. 


9.     COPYRIGHTS.

(a)     Ownership and Assignment. The Employee acknowledges and agrees that any
Works created by the Employee in the course of her employment hereunder are
subject to the “Work for Hire” provisions contained in Sections 101 and 201 of
the United States Copyright Law, Title 17 of the United States Code, and that
all right, title and interest to copyrights in all Works which have been or will
be prepared by the Employee within the scope of her employment hereunder shall
be the property of the Company.  The Employee further acknowledges and agrees
that, to the extent the provisions of Title 17 of the United States Code do not
vest in the Company the copyrights to any Works, the Employee will assign and
hereby does assign to the Company all right, title and interest to copyrights
which the Employee may have in such Works.

(b)     Registration. The Employee agrees to disclose to the Company all Works
referred to in the immediately preceding paragraph and execute and deliver all
applications for registration, registrations, and other documents relating to
the copyrights to the Works and provide such additional assistance, as the
Company may deem necessary and desirable to secure the Company’s title to the
copyrights in the Works.  The Company shall be responsible for all expenses
incurred in connection with the registration of all such copyrights.

(c)     Prior Works. The Employee claims no ownership rights in any Works,
except as described in Exhibit D attached hereto.


10.     CONTRACTS OR OTHER AGREEMENTS WITH FORMER EMPLOYER OR BUSINESS.

The Employee hereby represents and warrants that she is not subject to any
employment agreement or similar document, except as previously disclosed and
delivered to the Company, with a former employer or any business with which the
Employee has been associated, which on its face prohibits the Employee during a
period of time which extends through the Commencement Date from any of the
following: (i) competing with, or in any way participating in a business which
competes with the Employee’s former employer or business; (ii) soliciting
personnel of such former employer or business to leave such former employer’s
employment or to leave such business; or (iii) soliciting customers of such
former employer or business on behalf of another business. The Employee hereby
further represents and warrants that she has not executed any agreement with any
other party which, on its face, purports to require the Employee to assign any
Work or any Invention created, conceived or first reduced to practice by the
Employee during a period of time which extends through the Commencement Date
except as previously disclosed in writing to the Company.


11.     REMEDIES.

(a)     The Employee agrees that the covenants and agreements contained in
Sections 5, 6, 7, 8 and 9 hereof are of the essence of this Agreement; that each
of such covenants is reasonable and necessary to protect and preserve the
interests and properties of the Company and the Business of the Company; that
the Company is engaged in and throughout the Area in the Business of the
Company; that the Employee has access to and knowledge of the Company’s business
and financial plans; that irreparable loss and damage will be suffered by the
Company should the Employee breach any of such covenants and agreements; that
each of such covenants and agreements is separate, distinct and severable not
only from the other of such covenants and agreements but also from the other and
remaining provisions of this Agreement; that the unenforceability of any such
covenant or agreement shall not affect the validity or enforceability of any
other such covenant or agreements or any other provision or provisions of this
Agreement; and that, in addition to other remedies available to it, the Company
shall be entitled to specific performance of this Agreement and to both
temporary and permanent injunctions to prevent a breach or contemplated breach
by the Employee of any of such covenants or agreements.

(b)     In addition to any other rights the Company may have pursuant to this
Agreement, if Employee engages in or provides managerial, supervisory, sales,
marketing, financial, management information, administrative or consulting
services or assistance (collectively “Prohibited Services”) to, or owns (other
than ownership of less than five percent (5%) of the outstanding voting
securities of an entity whose voting securities are traded on a national
securities exchange or quoted on the National Association of Securities Dealers,
Inc. Automated Quotation System) a beneficial or legal interest in, any
Competing Business within the Area during the Applicable Period, Employee will
forfeit any amounts owed to Employee under Section 4(e) or 4(f), as applicable,
which have not been paid to Employee by the Company and Employee shall
immediately repay to the Company all amounts previously paid to Employee
pursuant to Section 4(e) or 4(f), as applicable.

12.     No Set-Off.

The existence of any claim, demand, action or cause of action by the Employee
against the Company, or any Affiliate of the Company, whether predicated upon
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of any of its rights hereunder. The existence of any claim,
demand, action or cause of action by the Company against the Employee, whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement by the Employee of any of his rights hereunder.


13.     NOTICE.

All notices, requests, demands and other communications required hereunder shall
be in writing and shall be deemed to have been duly given if delivered or if
mailed, by United States certified or registered mail, prepaid to the party to
which the same is directed at the following addresses (or at such other
addresses as shall be given in writing by the parties to one another):

If to the Company: Theragenics Corporation   5203 Bristol Industrial Way  
Atlanta, Georgia 30518   Attn: Chief Executive Officer     If to the Employee:
Tracy M. Culver   318 Bass Street, S.E.   Atlanta, Georgia 30315

Notices delivered in person shall be effective on the date of delivery.  Notices
delivered by mail as aforesaid shall be effective upon the third calendar day
subsequent to the postmark date hereof.


14.     MISCELLANEOUS.

(a)     Assignment.  Neither this Agreement nor any right of the parties
hereunder may be assigned or delegated by any party hereto without the prior
written consent of the other party.

(b)     Waiver.  The waiver by the Company of any breach of this Agreement by
the Employee shall not be effective unless in writing, and no such waiver shall
constitute the waiver of the same or another breach on a subsequent occasion.

(c)     Arbitration.  Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be adjudicated through binding
arbitration before a single arbitrator in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) in Atlanta,
Georgia, with the Company bearing responsibility for the filing costs charged by
the AAA for such arbitration. However the provisions of this Section will not
prevent the Company from instituting an action in a court of law under this
Agreement for specific performance of this Agreement or temporary or permanent
injunctive relief as provided in Section 11 hereof. The parties hereto agree
that the exclusive venue for any such lawsuit will be Fulton County, Georgia and
the Employee consents to the exercise of personal jurisdiction by the Superior
Court of Fulton County for the purposes of such lawsuit.

Any party who desires to submit a claim to arbitration in accordance with this
Section shall file its demand for arbitration with AAA within thirty (30) days
of the event or incident giving rise to the claim. A copy of said demand shall
be served on the other party in accordance with the notice provisions in Section
13 of this Agreement. The parties agree that they shall attempt in good faith to
select an arbitrator by mutual agreement within twenty (20) days after the
responding party’s receipt of the demand for arbitration. If the parties do not
agree on the selection of an arbitrator within that timeframe, the selection
shall be made pursuant to the rules from the panels of arbitrators maintained by
the AAA. If the Employee prevails in the dispute, the Company will pay and be
financially responsible for all costs, expenses, reasonable attorneys’ fees and
reasonable expenses of the arbitrator incurred by the Employee (or the
Employee’s estate in the event of his death) in connection with the dispute. Any
award rendered by the arbitrator shall be accompanied by a written opinion
providing the reasons for the award.

By the Company: CJ
By Employee: TMC

The arbitrator’s award shall be final and non-appealable. Nothing in this
Subsection shall prevent the parties from settling any dispute or controversy by
mutual agreement at any time.

(d)     Applicable Law. This Agreement shall be construed and enforced under and
in accordance with the laws of the State of Georgia.

(e)     Entire Agreement.  This Agreement embodies the entire agreement of the
parties hereto relating to the subject matter hereof and supersedes all oral
agreements, and to the extent inconsistent with the terms hereof, all other
written agreements.

(f)     Amendment.  This Agreement may not be modified, amended, supplemented or
terminated except by a written instrument executed by the parties hereto.

(g)     Severability.  Each of the covenants and agreements hereinabove
contained shall be deemed separate, severable and independent covenants, and in
the event that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any manner affect or impair the
validity or enforceability of any other part or provision of such covenant or of
any other covenant contained herein.

(h)     Captions and Section Headings.  Except as set forth in Section 1 hereof,
captions and section headings used herein are for convenience only and are not a
part of this Agreement and shall not be used in construing it.

IN WITNESS WHEREOF, the Company and the Employee have each executed and
delivered this Agreement as of the date first shown above.

    THE COMPANY:         THERAGENICS CORPORATION   By:  /s/ M. Christine Jacobs
  Title:         Chairman & CEO

ATTEST:

  

/s/  Bruce W. Smith
Title: Executive Vice President, Secretary, Treasurer, Chief Financial Officer

[CORPORATE SEAL]

EMPLOYEE:

By:  /s/Tracy M. Culver

--------------------------------------------------------------------------------

Employee
Under 40


EXHIBIT A


RELEASE AGREEMENT

    This Release Agreement (this "Agreement") is made this ____ day of
______________, by ______________________________ (the "Employer") and
____________________ (the "Employee").

Introduction

Employee and the Company entered into an Employment Agreement dated
_____________ (the “Severance Agreement”) which provides certain severance
benefits.

The Severance Agreement requires that as a condition to the payment of severance
benefits under the Severance Agreement (the “Severance Benefits”), the Employee
must provide a release and agree to certain other conditions.

NOW, THEREFORE, the parties agree as follows:

1.     The effective date of this Agreement shall be the date on which Employee
signs this Agreement (“the Effective Date”), at which time this Agreement shall
be fully effective and enforceable. Employee has been offered twenty-one (21)
days from receipt of this Agreement within which to consider this Agreement.
Employee understands that he or she may sign this Agreement at any time before
the expiration of the twenty-one (21) day review. To the degree Employee chooses
not to wait twenty-one (21) days to execute this Agreement, it is because
Employee freely and unilaterally chooses to execute this Agreement before that
time.

2.     In exchange for Employee’s execution of this Agreement and in full and
complete settlement of any and all claims, the Employer will provide Employee
with the Severance Benefits.

3.     The release given by Employee in this Agreement is given solely in
exchange for the consideration set forth in this Agreement and such
consideration is in addition to anything of value that Employee was entitled to
receive prior to entering into this Agreement.

Employee has been advised to consult an attorney prior to entering into this
Agreement.

By entering into this Agreement, Employee does not waive rights or claims that
may arise after the date this Agreement is executed.

4.     This Agreement shall in no way be construed as an admission by the
Employer that it has acted wrongfully with respect to Employee or any other
person or that Employee has any rights whatsoever against the Employer. The
Employer specifically disclaims any liability to or wrongful acts against
Employee or any other person on the part of itself, its employees or its agents.

5.     As a material inducement to the Employer to enter into this Agreement,
Employee hereby irrevocably releases the Employer and each of the owners,
stockholders, predecessors, successors, directors, officers, employees,
representatives, attorneys, and affiliates (and agents, directors, officers,
employees, representatives and attorneys of such affiliates) of the Employer,
and all persons acting by, through, under or in concert with them (collectively
“Releasees”), from any and all charges, claims, liabilities, agreements,
damages, causes of action, suits, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, including, but not limited to, rights arising out of alleged violations
of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, or any tort, or any legal restrictions on the
Employer’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation:
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991 (race, color, religion, sex, and national origin discrimination);
(2) the Employee Retirement Income Security Act (“ERISA”); (3) 42 U.S.C. § 1981
(discrimination); (4) the Americans with Disabilities Act (disability
discrimination); (5) the Equal Pay Act; (6) Executive Order 11246 (race, color,
religion, sex, and national origin discrimination); (7) Executive Order 11141
(age discrimination); (8) Section 503 of the Rehabilitation Act of 1973
(disability discrimination); (9) negligence; (10) negligent hiring and/or
negligent retention; (11) intentional or negligent infliction of emotional
distress or outrage; (12) defamation; (13) interference with employment; (14)
wrongful discharge; (15) invasion of privacy; or (16) violation of any other
legal or contractual duty arising under the laws of the State of Georgia or the
laws of the United States (“Claim” or “Claims”), which Employee now has, or
claims to have, or which Employee at any time heretofore had, or claimed to
have, or which Employee at any time hereinafter may have, or claim to have,
against each or any of the Releasees, in each case as to acts or omissions by
each or any of the Releasees occurring up to and including the Effective Date.
Employee covenants and agrees not to institute, or participate in any way in
anyone else’s actions involved in instituting any action against any of the
Releasees with respect to any Claim released herein.

Notwithstanding the foregoing, this Agreement shall not release any claims the
Employee has to any unpaid benefits under any employee benefit plan (within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) or to Employee’s right to exercise vested stock options, if
any, pursuant to any stock option agreements provided by the Company to
Employee.

6.     The Employer and Employee agree that the terms of this Agreement shall be
final and binding and that this Agreement shall be interpreted, enforced and
governed under the laws of the State of Georgia. The provisions of this
Agreement can be severed, and if any part of this Agreement is found to be
unenforceable, the remainder of this Agreement will continue to be valid and
effective.

7.     This Agreement sets forth the entire agreement between the Employer and
Employee and fully supersedes any and all prior agreements or understandings,
written and/or oral, between the Employer and Employee pertaining to the subject
matter of this Agreement.

8.     Employee is solely responsible for the payment of any fees incurred as
the result of an attorney reviewing this agreement.

Your signature below indicates your understanding and agreement with all of the
terms in this Agreement.

Please take this Agreement home and carefully consider all of its provisions
before signing it. Again, you are free and encouraged to discuss the contents
and advisability of signing this Agreement with an attorney of your choosing.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. YOU ARE STRONGLY ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING THIS DOCUMENT.

IN WITNESS WHEREOF, Employee and Employer have executed this agreement effective
as of the date first written above.

EMPLOYEE

_________________

Print Name

_________________

Signature

_________________

Date Signed

THERAGENICS CORPORATION

By: _______________________________

Title:______________________________

--------------------------------------------------------------------------------

Employee
40 and over


EXHIBIT B


RELEASE AGREEMENT


    THIS RELEASE AGREEMENT (THIS "AGREEMENT") IS MADE THIS ____ DAY OF
_______________ BY _____________________ (THE "EMPLOYER") AND
_____________________________ (THE "EMPLOYEE").

Introduction

Employee and the Company entered into an Employment Agreement dated
______________ (the “Severance Agreement”) which provides certain severance
benefits.

The Severance Agreement requires that as a condition to the payment of severance
benefits under the Severance Agreement (the “Severance Benefits”), the Employee
must provide a release and agree to certain other conditions.

NOW, THEREFORE, the parties agree as follows:

1.     Employee has been offered twenty-one (21) days from receipt of this
Agreement within which to consider this Agreement. The effective date of this
Agreement shall be the date eight (8) days after the date on which Employee
signs this Agreement (“the Effective Date”). For a period of seven (7) days
following Employee’s execution of this Agreement, Employee may revoke this
Agreement, and this Agreement shall not become effective or enforceable until
such seven (7) day period has expired. Employee must communicate the desire to
revoke this Agreement in writing. Employee understands that he or she may sign
the Agreement at any time before the expiration of the twenty-one (21) day
review period. To the degree Employee chooses not to wait twenty-one (21) days
to execute this Agreement, it is because Employee freely and unilaterally
chooses to execute this Agreement before that time. Employee’s signing of the
Agreement triggers the commencement of the seven (7) day revocation period.

2.     In exchange for Employee’s execution of this Agreement and in full and
complete settlement of any and all claims, the Employer will provide Employee
with the Severance Benefits.

3.     Employee acknowledges and agrees that this Agreement is in compliance
with the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act and that the releases set forth in this Agreement shall be
applicable, without limitation, to any claims brought under these Acts.

The release given by Employee in this Agreement is given solely in exchange for
the consideration set forth in this Agreement and such consideration is in
addition to anything of value that Employee was entitled to receive prior to
entering into this Agreement.

Employee has been advised to consult an attorney prior to entering into this
Agreement, and this provision of the Agreement satisfies the requirement of the
Older Workers Benefit Protection Act that Employee be so advised in writing.

By entering into this Agreement, Employee does not waive rights or claims that
may arise after the date this Agreement is executed.

4.     This Agreement shall in no way be construed as an admission by the
Employer that it has acted wrongfully with respect to Employee or any other
person or that Employee has any rights whatsoever against the Employer. The
Employer specifically disclaims any liability to or wrongful acts against
Employee or any other person on the part of itself, its employees or its agents.

5.     As a material inducement to the Employer to enter into this Agreement,
Employee hereby irrevocably releases the Employer and each of the owners,
stockholders, predecessors, successors, directors, officers, employees,
representatives, attorneys, and affiliates (and agents, directors, officers,
employees, representatives and attorneys of such affiliates) of the Employer,
and all persons acting by, through, under or in concert with them (collectively
“Releasees”), from any and all charges, claims, liabilities, agreements,
damages, causes of action, suits, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, including, but not limited to, rights arising out of alleged violations
of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, or any tort, or any legal restrictions on the
Employer’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation:
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991 (race, color, religion, sex, and national origin discrimination);
(2) the Employee Retirement Income Security Act (“ERISA”); (3) 42 U.S.C. § 1981
(discrimination); (4) the Americans with Disabilities Act (disability
discrimination); (5) the Age Discrimination in Employment Act; (6) the Older
Workers Benefit Protection Act; (7) the Equal Pay Act; (8) Executive Order 11246
(race, color, religion, sex, and national origin discrimination); (9) Executive
Order 11141 (age discrimination); (10) Section 503 of the Rehabilitation Act of
1973 (disability discrimination); (11) negligence; (12) negligent hiring and/or
negligent retention; (13) intentional or negligent infliction of emotional
distress or outrage; (14) defamation; (15) interference with employment; (16)
wrongful discharge; (17) invasion of privacy; or (18) violation of any other
legal or contractual duty arising under the laws of the State of Georgia or the
laws of the United States (“Claim” or “Claims”), which Employee now has, or
claims to have, or which Employee at any time heretofore had, or claimed to
have, or which Employee at any time hereinafter may have, or claim to have,
against each or any of the Releasees, in each case as to acts or omissions by
each or any of the Releasees occurring up to and including the Effective Date.
Employee covenants and agrees not to institute, or participate in any way in
anyone else’s actions involved in instituting, any action against any of the
Releasees with respect to any Claim released herein.

Notwithstanding the foregoing, this Agreement shall not release any claims the
Employee has to any unpaid benefits under any employee benefit plan (within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) or to Employee’s right to exercise vested stock options, if
any, pursuant to any stock option agreements provided by the Company to
Employee.

6.     The Employer and Employee agree that the terms of this Agreement shall be
final and binding and that this Agreement shall be interpreted, enforced and
governed under the laws of the State of Georgia. The provisions of this
Agreement can be severed, and if any part of this Agreement is found to be
unenforceable, the remainder of this Agreement will continue to be valid and
effective.

7.     This Agreement sets forth the entire agreement between the Employer and
Employee and fully supersedes any and all prior agreements or understandings,
written and/or oral, between the Employer and Employee pertaining to the subject
matter of this Agreement.

8.     Employee is solely responsible for the payment of any fees incurred as
the result of an attorney reviewing this agreement.

Your signature below indicates your understanding and agreement with all of the
terms in this Agreement.

Please take this Agreement home and carefully consider all of its provisions
before signing it. You may take up to twenty-one (21) days to decide whether you
want to accept and sign this Agreement. Also, if you sign this Agreement, you
will then have an additional seven (7) days in which to revoke your acceptance
of this Agreement after you have signed it. This Agreement will not be effective
or enforceable, nor will any consideration be paid, until after the seven (7)
day revocation period has expired. Again, you are free and encouraged to discuss
the contents and advisability of signing this Agreement with an attorney of your
choosing.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. YOU ARE STRONGLY ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING THIS DOCUMENT.

IN WITNESS WHEREOF, Employee and Employer have executed this agreement effective
as of the date first written above.

EMPLOYEE

_________________

Print Name

_________________

Signature

_________________

Date Signed

THERAGENICS CORPORATION

By: _______________________________

Title:______________________________

--------------------------------------------------------------------------------

Employee 40 and over-

Group of terminations


EXHIBIT C


RELEASE AGREEMENT

This Release Agreement (this "Agreement") is made this ____ day of ____________
by____________________ (the "Employer") and ______________________ (the
"Employee").

Introduction

Employee and the Company entered into an Employment Agreement dated
______________ (the “Severance Agreement”) which provides certain severance
benefits.

The Severance Agreement requires that as a condition to the payment of severance
benefits under the Severance Agreement (the “Severance Benefits”), the Employee
must provide a release and agree to certain other conditions.

NOW, THEREFORE, the parties agree as follows:

1.     Employee has been offered forty-five (45) days from receipt of this
Agreement within which to consider this Agreement. The effective date of this
Agreement shall be the date eight (8) days after the date on which Employee
signs this Agreement (“the Effective Date”). For a period of seven (7) days
following Employee’s execution of this Agreement, Employee may revoke this
Agreement, and this Agreement shall not become effective or enforceable until
such seven (7) day period has expired. Employee must communicate the desire to
revoke this Agreement in writing. Employee understands that he or she may sign
the Agreement at any time before the expiration of the forty-five (45) day
review period. To the degree Employee chooses not to wait forty-five (45) days
to execute this Agreement, it is because Employee freely and unilaterally
chooses to execute this Agreement before that time. Employee’s signing of the
Agreement triggers the commencement of the seven (7) day revocation period.

2.     In exchange for Employee’s execution of this Agreement and in full and
complete settlement of any and all claims, the Employer will provide Employee
with the Severance Benefits.

3.     Employee acknowledges and agrees that this Agreement is in compliance
with the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act and that the releases set forth in this Agreement shall be
applicable, without limitation, to any claims brought under these Acts.

The release given by Employee in this Agreement is given solely in exchange for
the consideration set forth in this Agreement and such consideration is in
addition to anything of value that Employee was entitled to receive prior to
entering into this Agreement.

Employee has been advised to consult an attorney prior to entering into this
Agreement, and this provision of the Agreement satisfies the requirement of the
Older Workers Benefit Protection Act that Employee be so advised in writing.

By entering into this Agreement, Employee does not waive rights or claims that
may arise after the date this Agreement is executed.

4.     The Employer has ________________________________________________
[Employer to describe class, unit, or group of individuals covered by
termination program, any eligibility factors, and time limits applicable] and
such employees comprise the “Decisional Unit.” Attached as “Attachment 1” to
this Agreement is a list of ages and job titles of persons in the Decisional
Unit who were and who were not selected for termination and the offer of
consideration for signing the Agreement.

5.     This Agreement shall in no way be construed as an admission by the
Employer that it has acted wrongfully with respect to Employee or any other
person or that Employee has any rights whatsoever against the Employer. The
Employer specifically disclaims any liability to or wrongful acts against
Employee or any other person on the part of itself, its employees or its agents.

6.     As a material inducement to the Employer to enter into this Agreement,
Employee hereby irrevocably releases the Employer and each of the owners,
stockholders, predecessors, successors, directors, officers, employees,
representatives, attorneys, and affiliates (and agents, directors, officers,
employees, representatives and attorneys of such affiliates) of the Employer,
and all persons acting by, through, under or in concert with them (collectively
“Releasees”), from any and all charges, claims, liabilities, agreements,
damages, causes of action, suits, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, including, but not limited to, rights arising out of alleged violations
of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, or any tort, or any legal restrictions on the
Employer’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation:
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991 (race, color, religion, sex, and national origin discrimination);
(2) the Employee Retirement Income Security Act (“ERISA”); (3) 42 U.S.C. § 1981
(discrimination); (4) the Americans with Disabilities Act (disability
discrimination); (5) the Age Discrimination in Employment Act; (6) the Older
Workers Benefit Protection Act; (7) the Equal Pay Act; (8) Executive Order 11246
(race, color, religion, sex, and national origin discrimination); (9) Executive
Order 11141 (age discrimination); (10) Section 503 of the Rehabilitation Act of
1973 (disability discrimination); (11) negligence; (12) negligent hiring and/or
negligent retention; (13) intentional or negligent infliction of emotional
distress or outrage; (14) defamation; (15) interference with employment; (16)
wrongful discharge; (17) invasion of privacy; or (18) violation of any other
legal or contractual duty arising under the laws of the State of Georgia or the
laws of the United States (“Claim” or “Claims”), which Employee now has, or
claims to have, or which Employee at any time heretofore had, or claimed to
have, or which Employee at any time hereinafter may have, or claim to have,
against each or any of the Releasees, in each case as to acts or omissions by
each or any of the Releasees occurring up to and including the Effective Date.
Employee covenants and agrees not to institute, or participate in any way in
anyone else’s actions involved in instituting, any action against any of the
Releasees with respect to any Claim released herein.

Notwithstanding the foregoing, this Agreement shall not release any claims the
Employee has to any unpaid benefits under any employee benefit plan (within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) or to Employee’s right to exercise vested stock options, if
any, pursuant to any stock option agreements provided by the Company to
Employee.

7.     The Employer and Employee agree that the terms of this Agreement shall be
final and binding and that this Agreement shall be interpreted, enforced and
governed under the laws of the State of Georgia. The provisions of this
Agreement can be severed, and if any part of this Agreement is found to be
unenforceable, the remainder of this Agreement will continue to be valid and
effective.

8.     This Agreement sets forth the entire agreement between the Employer and
Employee and fully supersedes any and all prior agreements or understandings,
written and/or oral, between the Employer and Employee pertaining to the subject
matter of this Agreement.

9.     Employee is solely responsible for the payment of any fees incurred as
the result of an attorney reviewing this agreement.

Your signature below indicates your understanding and agreement with all of the
terms in this Agreement.

Please take this Agreement home and carefully consider all of its provisions
before signing it. You may take up to forty-five (45) days to decide whether you
want to accept and sign this Agreement. Also, if you sign this Agreement, you
will then have an additional seven (7) days in which to revoke your acceptance
of this Agreement after you have signed it. This Agreement will not be effective
or enforceable, nor will any consideration be paid, until after the seven (7)
day revocation period has expired. Again, you are free and encouraged to discuss
the contents and advisability of signing this Agreement with an attorney of your
choosing.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. YOU ARE STRONGLY ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING THIS DOCUMENT.

IN WITNESS WHEREOF, Employee and Employer have executed this agreement effective
as of the date first written above.

EMPLOYEE

_________________

Print Name

_________________

Signature

_________________

Date Signed

THERAGENICS CORPORATION

By: _______________________________

Title:______________________________

--------------------------------------------------------------------------------


ATTACHMENT I


EMPLOYEES COMPRISING THE “DECISIONAL UNIT”

[GRAPHIC OMITTED][GRAPHIC OMITTED]

--------------------------------------------------------------------------------

16


EXHIBIT D


INVENTIONS, PATENTS AND COPYRIGHTS


1. PREVIOUSLY CONCEIVED INVENTIONS

[DESCRIBE ANY INVENTIONS WHICH THE EMPLOYEE DEVELOPED OR HAS AN OWNERSHIP
INTEREST IN. IF NONE, INSERT “NONE”. Note: With respect to any such Inventions
not described herein, the Company shall have a nonexclusive, paid up,
royalty-free license to use and practice such Invention, including a license
under all patents to issue in any country which pertain to such Invention.]

NONE


2. PATENTS

[LIST OR DESCRIBE ALL PATENTS WHICH THE EMPLOYEE OWNS INDIVIDUALLY, WITH OTHERS,
OR FOR WHICH APPLICATIONS ARE PENDING. IF NONE, INSERT “NONE”.]

NONE


3. COPYRIGHTS

[DESCRIBE ANY WORKS FOR WHICH THE EMPLOYEE CLAIMS THE COPYRIGHT EITHER
INDIVIDUALLY OR WITH OTHERS. IF NONE, INSERT “NONE”.]

NONE